In an action, inter alia, to recover damages for fraud, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Kohn, J.), dated March 27, 1995, as denied its motion for summary judgment dismissing the plaintiff’s first cause of action alleging constructive fraud.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court properly determined that triable issues of fact exist with respect to the plaintiff’s cause of action seeking damages for the defendant’s alleged constructive fraud (see, Brown v Lockwood, 76 AD2d 721, 731). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.